 LOCAL 292,SHEETMETALWORKERS175Local 292,Sheet Metal Workers'International Associ-ation,AFL-CIOandAssociated Metal Fabricators& Engineers.Case 7-CB-2516January 10, 1973DECISION AND ORDERBy MEMBERSFANNING; KENNEDY, ANDPENELLOnotice, ahearing was held beforeme atDetroit,Michigan,on April 27 and June 6, 1972; all parties were thereafforded full opportunity to calland examineand to cross-examine witnessesand to argue orally, and thereafter tosubmit briefs.Upon the entire record in thecase,includingmyevaluation of thewitnessesbased on my observation oftheir demeanor, and upon due consideration of briefs filed,Imakethe following:FINDINGS OF FACTOn July 11, 1972, Administrative Law Judge'Harold X. Summers issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and theCharging Party filed cross-exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Local 292, SheetMetalWorkers' International Association, AFL-CIO, its officers, agents, and representatives, shall takethe action set forth in the Administrative LawJudge's recommended Order.IThe title of "Trial Examiner" was changed to "Administrative LawJudge"effective August19, 1972TRIALEXAMINER'S DECISIONHAROLD X. SUMMERS, Trial Examiner: In this proceed-ing, the General Counsel of the National Labor RelationsBoard (hereinafter called the General Counsel and theBoard, respectively) issued a complaint I alleging thatLocal 292, Sheet Metal Workers' International Associa-tion,AFL-CIO (referred to herein as Respondent 292) hadengaged in and was engaging in unfair labor practiceswithin the meaning of Section 8(b)(IXA) and (3) of theNational Labor Relations Act (herein called the Act),which complaint was subsequently amended in certainrespects.The answer to the complaint, as amended,admitted some of its allegations, denied others, andinterposed affirmativeoffenses;in effect, it denied thecommission of anyunfairlabor practices. Pursuant toIThe complaint was issued on March 21, 1972. Theunfair labor practicecharge initiating the proceeding was filed on November 18, 1971.1.JURISDICTIONAssociated Metal Fabricators & Engineers, the ChargingParty herein (who will be referred to hereinafter as theAssociation), is a nonprofit corporation organized underand existing by virtue of the laws of the State of Michigan.Presently composed of 18 employers engaged in themanufacture, fabrication, assembly, handling, erection,installation, dismantling, reconditioning, adjustment, alter-ation, repair, and servicing of ferrous and non-ferroussheetmetalmaterialsand of air-veyor and air-handlingsystems in the State of Michigan, it represents, and at allpertinent times it has represented, them in bargaining withRespondent 292 with respect to the wages, hours, and otherworking conditions of certain categories of employeesemployed by such employer-members and, on their behalf,has negotiated and executed collective-bargaining agree-mentswith Respondent 292.One of the employer-members of the Association-toselect an example-is Arthur B. Myr Sheet Metal Indus-tries, Inc., which, in the course and conduct of its 1971business operations at Dearborn, Michigan, purchased andcaused to be transported and delivered to said place ofbusiness goods and materials valued at in excess of$50,000, of which at least $50,000 worth were transportedand delivered to Dearborn directly from points locatedoutside the State of Michigan. During the same year, theemployer-members making up the Association, in thecourse and conduct of their business operations, derived anaggregate gross revenue in excess of $500,000, andpurchased and caused to be shipped to their respective jobsites, all within the State of Michigan, products valued at inexcess of $100,000 directly from points outside that State.Arthur B.Myr Sheet Metal Industries, Inc. is anemployer engaged in commerce within the meaning of theAct, and the Association, by virtue of its actions asrepresentative of this employer and of its other employer-members, is also an employer engaged in commerce withinthe meaningof the Act.II.THE UNIONSRespondent 292 is a labor organization within themeaningof the Act.In the course of the hearing, Local 80, Sheet MetalWorkers' International Association, AFL-CIO (hereinaftercalledLocal 80) moved for intervention herein; 2 andinterventionwas granted to the extent that Local 80's2 By letterdated April 18, 1972,and sent by registered mail on that day,the Board'sRegional Director for its Region 7 transmittedto Local 80 and(Continued)201NLRB No. 25 176DECISIONSOF NATIONALLABOR RELATIONS BOARDrightsmight be affected herein. Local 80 is a labororganization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The issuesThis case involves (1) the question of whether Respon-dent 292, under thecircumstancesdescribed hereinbelow,unlawfully refused to bargain with the Association asrepresentativeofan appropriate bargaining unit ofemployees of employer-members of the Association bybelatedly insisting, as a condition of executing a collective-bargaining contract toward which a period of negotiationshad been directed, upon a provision in the contract-aprovision for a geographical limitation other than thatwhich had theretofore prevailed-after full agreement hadbeen reached upon all subjects raised in the negotiations;and, if that question be answered in the negative, (2) thequestions of whether (a) Respondent 292, by injecting thesubject of geographical limitation into the negotiations andinsistingupon its proposal thereon, unlawfully refused tobargain in that it was adamantlyinsistingupon theconsideration and resolution of a subject which wasnonmandatory, or (b) Respondent 292 unlawfullyrefusedto bargain by unilaterally changing the bargaining unitherein.B.Background, Chronology of Events, and SettingAt all times material, the Association's employer-mem-bers have maintained offices and shops in the vicinity ofDetroit,but, through the years, they have performedfieldwork not only in that vicinity but throughout andoutside the State of Michigan.Continuously since during or about 1946, the Associa-tion,acting for its employer-members, has recognizedRespondent 292, and Respondent 292 has acted as theexclusive representative of a bargaining unit of varioussheetmetalemployees (further described hereinbelow) ofthese employer-members, and the Association, on behalf ofitsemployer-members and Respondent 292 have beenpartiestoa series of collective-bargaining contractscovering the working conditions of these employees.All of these contracts, up to and including the one whichexpired on April 30, 1971, covered, by their terms, workperformed by the involved employees in Wayne, Oakland,Macomb,Washtenaw, St. Clair, and Sanilac Counties(hereinafter called the 6-county area), all within the StateofMichigan. This case is concerned with Local 292'sattempt, in connection with the contract to be effectivebeginning on May 1, 1971, to confine the geographicalcoverage to a smaller area wholly within the 6-countyarea-to Wayne, Oakland, Macomb, and Eastern Washte-to Sheet Metal Workers'International Association (hereinafter called theInternational),with whom both Respondent 292 and Local 80 are affiliated,copies of the instant complaint,notified them that the remedy sought hereinmight have an impact upon their representational interests,and suggestedthat they might want to intervene in this matter as a party of interest. (TheInternational filed no appearance herein.)3Which term includes its predecessor,Local 105 of the same Interna-tional.4With respect tojobs in the field,International rules call for the use ofnaw Counties(hereinafter referred to as the 3-plus-countyarea).The geographical jurisdiction of Respondent 292, asoriginally described by its charter from the International,was neither the 6-county nor the 3-plus-county area; it wasinstead"theGreater Metropolitan Detroit area,"withoutfurther description. And it should here be noted that thecity of Detroititself lieswholly withinWayne County.At all times since during or about 1946,there has been,in effect,an overlapping of the geographical areas withinwhich Respondent 292 and its sister local, Local 80,3 havepurported to assert jurisdiction.The latter organization, aswell asLocal 292,has represented sheet metalworkersthroughout the 6-county area, and it has bargained with,and has contracted with, employers in that area,eitherdirectly or through associations of which they have beenmembers, as exclusive bargaining agent for their sheetmetal employees.One or another of the parties to this proceeding hasmade assertions to the effect that the work of Respondent292 employers differs from that of Local 80 employers-that the former consists mainly of constructionwork whilethe latter consists mainly of commercial or residentialwork. On the basis of the only testimony on the questioneduced at this hearing,Ifind that Respondent 292members, basically, have performed industrial work andthat Local 80 members have performed all kinds of sheetmetal work,including industrial.Much of the testimonyintroduced into this record concerned itself with thecomparative extent of the construction work performed byeach group in that part of the 6-county area outside the 3-plus-county area(hereinafter referred to as the outer-fringearea).To the extent that this be considered a relevantissue-the General Counsel and the Association contendthat it has no bearing on the issues of this case;Respondent 292 and Local 80 contend that it may-I findthat both sets of employers, at all relevant times, performedsuch work in the outer-fringe area, but-I also find-theevidence as to the amount of such work performed by therespective employer-groups, admittedly incomplete, pro-vides no basis for a finding as to the comparative extent ofsuch work.Thereisnodoubt,and I find,that the Association,through officers or agents, was aware throughout the 30years prior to April 30, 1971, of the overlapping ofjurisdictions. For one thing, it would, from time to time, bethe subject of comment between agents of Respondent 292and agentsof the Association; for another, there have beenoccasions during this period on which employer-membersof the Association, in connection with work to beperformed in the outer-fringe area, have called upon Local80 to furnish sheet metal workers.4But-prior to theperiod here in question-the 6-county relationship betweenmembers of the "resident'localby contractors based outside thegeographical jurisdiction of that Local(except that the contractor ispermitted to bring in up to two employees to act as supervisors). Withrespect to work performed through the years by Association employer-members in the outer-fringe area,the requirement(if it is applicable) hasbeen enforced and has been adhered to with some flexibility: for example,while these employers have,on occasion, used Local 80 members for suchwork,ithas been Local 80 policy not to press the matter unless some of itsmen were seeking employment; on such occasions,Respondent 292 LOCAL292, SHEET METAL WORKERS177Respondent 292 and the Association has not created aproblem.In the fall of 1970, the "overlappingness" was the subjectofdiscussion between agents of the two locals, andattempts were made to resolve the question by agreement.The attempts met with no success, and the matter wassubmitted to the International.By letter dated September 30, 1970, the president of theInternational notified the locals that,In accordance with your mutual understanding andagreementregarding items of industrial work perunderstanding of April 2, 1970, I am effective this dateextending the jurisdiction of Local Union 292 for suchwork to the Counties of Wayne, Oakland and Macombin the State of Michigan and to the industrial complexhousing the Ford Motor and General Motors facilitiesin the County of Washtenaw [the 3-plus-county area].The Charter of Local Union 292 will be changed toreflect this extension of territory.Copy of said agreement and this letter will be retainedin this General Office.Trusting this will clarify my position of concurring inyourmutual understanding and agreement,I remain,FRATERNALLY YOURS,/s/ EDWARD CARLOUGHEDWARD CARLOUGHGENERAL PRESIDENTAlthough neither of the locals at this hearing was ablesatisfactorily to explain the use of the phrases "mutualunderstanding and agreement" and "Copy of this agree-ment" since no agreement had been reduced to writing andsince, in fact, there had been no mutual understanding oragreement, it is clear, and I find, that both locals regardedthisas dispositive of the question of the geographicaljurisdiction of Respondent 292.Shortly after the receipt of Carlough's letter, in thecourse of a grievance meeting, Adam Donaldson, businessmanager of Respondent 292, told the then principal officialof the Association about it.But this wasnot intended, ortaken, as a request for a change in the existing contract; inpoint of fact, during the remaining 7 months of the life ofthatcontract, the International's decision created noproblems of compliance therewith.On or about October 8, 1970, representatives of theAssociation and of Respondent 292 met in the first of aseries of meetings to negotiate the terms of the collective-bargaining agreement which would succeed that scheduledto expire on April 30, 1971. At this time, there was anunderstanding between them that all proposals by eitherparty for contractual provisions differing from those of theagreement then in effect, should be put into writing andtransmitted to the opposite party. Both the Association andRespondent 292 did transmit proposals, and these propos-als constituted the bases for discussion at the meetingswhich followed.By April 30, 1971, the parties arrived at what theyconsidered to be agreement in principle on all mattersdiscussed.Thereupon,itwasdecided that (1) the newcontractwould now be reduced to writing and (2)meanwhile, the involved employees would continue towork .5During the next 4-plus weeks, representatives of theparties continued to meet for the purpose of fixing theprecise wording of the various provisions which had beenthe subjects dealt with in the pre-April 30 negotiations. Inthe course thereof, they discovered that, as to one oranother subject, there may have not been a full meeting ofminds on all details, but in each such case, the discussionsas to,wording led to complete agreement on the subject.Finally,ator about the end of May, counsel forRespondent 292 was assigned the task of preparing thefinaldraft of the new contract, and, on June 3, hepresented the draft to counsel for the Association forsignature.The draft presented containeda change inthe geographi-cal coverage of the work covered by the contract-fromthe 6-county area in the old contract to a 3-plus-countyarea in the new. Asked for an explanation, Donaldson,who had been the principal spokesman for Respondent 292during the negotiations, said that the change was madebecause of the decision by the International as toRespondent 292's jurisdiction; told that this change hadnot been presented, discussed, or agreed upon in thenegotiationsjust ended, he stated that Respondent had nojurisdiction over, and could not sign a contract covering,workin an areawhich included the outer-fringe area.At the hearing, Respondent 292, through counsel,conceded, and I find, (1) that it had not proposed, in thenegotiationsfor the contract, that the 6-county geographi-cal coverage contained in the last contract be changed, and(2) that it wouldnot, onor about June 3, 1971, execute acontract which covered anareawhich included the outer-fringe area.Reserving its right to test the legality of Respondent292's insistence upon the change, the Association, throughits counsel, agreed to sign, and did sign, the draft presentedto it, only because, as part of Phase I of the FederalGovernment's economic control program then in effect, itwas required, prior to the implementation of any newcollective-bargainingagreement,to submit the agreementto the Construction Industry Stabilization Committee, anarea of the Federal Pay Board created by a Presidentialexecutive order, for approval, and because the submissionof a contract with the geographical coverage still at issuewould be "extremely cumbersome and unworkable."Thereupon, the new contract went into effect, to exist, byits terms, from May 1, 1971, until May 31, 1972, and fromyear to year thereafter in the absence of prescribed noticeby either party.In July 1971, two employer-members of the Association,for jobs to be performed in the outer-fringearea, requestedRespondent 292 tofurnish men; in each case, 292 BusinessManagerDonaldson stated that, since the local no longerhad jurisdiction there, he could furnish no more than twomen-the restwould have to be requested of Local 80.men were seeking employment;on such occasions, Respondent 292members have been used.SNormally, work would be terminated in the absence of a contract. 178DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthoughthis record contains no details as to whatthereupon occurred,it is clear,and I find,that,if it hadavailablemen,Local80 would have complied with anysuch request.As of June 1, 1972-the unfair labor practice charge onwhich this proceeding is based having meanwhile beenfiled-the contract in question expired and a new contractwas entered into between the parties.Although thiscontract contained a number of changes from the oneexpiringMay 31, there was no change in the geographicalcoverage,the 3-plus-county area;by agreement,the partiesleft the ultimate disposition of this question to be decidedin accordance with the outcome of this case.C.DiscussionLeaving aside for a moment the question of geographicalarea covered,the successive collective-bargaining agree-ments between the Association and Respondent 292, atArticle I thereof,have described themselves as governingthe working conditions ofAll employees of [the Association's employer-mem-bers]engaged in but not limited to the(a) manufacture,fabrication,assembling, handling,erection,installation,dismantling,conditioning,adjustment,alteration, re-pairing and servicing of all ferrous and non-ferrousmetal workofU.S.#10 gauge or its equivalent orlighter gauge and all other materials used in lieu thereofand of all air-veyorsystems and air-handling systemsregardless of material used including the setting of allequipment and all reinforcements in connection there-with;(b) all lagging over insulation and all ductlining;(c)testingand balancing of air-handlingequipment and duct work;(d) the preparation of allshop and field sketches used in fabrication anderection,including those taken from original architec-tural and engineering drawings or sketches,and (e) allotherwork included in the jurisdictional claims ofSheetMetal Workers' International Association.In the preamble to all such agreements up to andincluding that which expired on April 30, 1971, it wasrecited that said agreements were for(i.e., related to theworking conditions for work performed in)Wayne,Oakland,Macomb,Washtenaw,St.Clair,and SanilacCounties-the 6-county area.And the complaint herein(with a number of typographical errors) alleged that theabove-described employees"in the metropolitan area ofDetroit and the [6-county area]" constituted an appropri-ate bargaining unit within the meaning of the Act, anallegation admitted by Respondent 292.On the basis of the pleadings and of the related evidenceherein,including the pertinent labor relationshistory,6 Ifind that the unit as first described above-as changed bysubstituting a comma forthe periodnow appearing at theend thereof,and adding"for all work performed in Wayne,Oakland,Macomb, Washtenaw, St. Clair, and SanilacCounties"-is a unit appropriate for collective bargainingwithin the meaningof the Act.Although,as earlierfound byme, the existence of aquestion as to Local 292's "right" to jurisdiction over workperformed in the outer-fringe area had long been known toone or another representative of the Association,Local 292had not,during the negotiating meetings on the terms of acontract to succeed the one expiringApril 30, 1971,submitted any proposal that the geographical coverage ofthe contract be changed.True,the limitation imposed bythe International was mentioned during the negotiationsbut only in auxiliary connection with one or another of thebargaining subjects being discussed,7and, at no time, Ifind,was it placed upon the table as a subject fordiscussion itself.Assuming,without here finding,the validity of theposition of Respondent 292 (and of Local 80)taken at thishearing-that the subject of the geographical extent of thebargaining unit is a proper and a "mandatory"subject forbargaining8-therewas, I find, no bargaining whatsoLever on the subject.It is clear that,by June 3, 1971, fullagreement had beenreached between the parties on all provisions of the newcontract, including all items on which changes had beendiscussed-and a change in the geographical coverage hadnot been a subject of bargaining.An injection of the issueat the purely ministerial stage of committing the fullagreement of the parties to writing comes too late.Nor is it a valid defense that Respondent 292's conductmay have been dictated by self- or International-dictatedlimitations upon its jurisdiction.As urged bythe GeneralCounsel and the Association,such considerations are notper se dispositive of the composition of an appropriatebargaining unit or of a union's rightor duty torepresentemployees.9In short, I find and conclude, upon what I consider to bea fair preponderance of the credible evidence herein, thatRespondent 292 unlawfully refused to bargain with theAssociation as representative of an appropriate bargainingunitof employees of employer-members of the Associationby belatedlyinsisting,as a condition of executing acollective-bargaining contract toward which a period ofnegotiations had been directed,upon a new provision inthe contract after full agreement had been reached upon allsubjects raised in the negotiations.io6As far as can be ascertained,there has been no prior Board caseconcernedwitha determination of the bargaining unit in question.7For example,at one point, a member of management'snegotiatingteam asked for agreement that, in peak periods,classified(i.e, shop)employees as well as journeymen be permitted to be sent out for fieldwork.Donaldson rejected the request he said that the union was opposed to thischange;besides,he added,there would be "less territory" to cover fromnow on,hence less need for sending out men.8For a discussion of the subject of mandatory versus nonmandatorysubjects of negotiations,seeN LRB v. Wooster Divisionof Borg-WarnerCorp,365 U.S. 342.9Cf.American Newspaper Publishers Assn. v. N.L R B,193 F 2d 782(C.A. 7).10Operating Engineers 12 (Tn-CountyAssociation,etc),168 NLRB 173,cf.H. J. HeinzCo.v.N LR.B.,311 U.S. 514, 523-526.Ido not reach other issues raised by the parties.Nothing hereinshould beconstrued as passing upon whetherLocal 292 hadadamantly insisted uponthe consideration and resolution of a nonmandatorysubject ofbargainingor whether it had unilaterally changed the bargaining unit herein;or uponsuch related questions as whether the geographicalscope covered by thecontract constituted a part of the bargaining unit description,or, instead, asubstantive working condition of the contract, whether theBoard does or LOCAL292, SHEET METAL WORKERSUpon the foregoingfactual findings and conclusions, Icome to the following:CONCLUSIONS OF LAW1.The Association is an employer within the meaningof Section 2(2) of the Act who is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent 292 and Local 80 are labor organiza-tionswithin the meaning of Section 2(5) of the Act.3.All employees of the employer-members of theAssociation engaged in but not limited to the(a)man-ufacture,fabrication,assembling,handling,erection,installation,dismantling,conditioning,adjustment,altera-tion,repairing and servicing of all ferrous and non-ferrousmetal work of U.S. # 10 gauge or its equivalent orlightergauge and all other materials used in lieu thereof and of allair-veyor systems and air-handling systems regardless ofmaterial used including the setting of all equipment and allreinforcements in connection therewith;(b) all laggingover insulation and all duct linings;(c) testing andbalancing of air-handling equipment and duct work; (d)the preparation of all shop and field sketches used infabricationand erection,including those taken fromoriginalarchitecturaland engineering drawings orsketches; and (e) all other work included in the jurisdic-tionalclaimsofSheetMetalWorkers'InternationalAssociation, for all work performed in Wayne, Oakland,Macomb,Washtenaw, St. Clair, and Sanilac Counties,constitute and at all times material herein constituted aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since on or about October 8, 1970, andat all timesthereafter,Respondent 292 has been the exclusive repre-sentative of all employees in the aforesaid bargaining unitwithin the meaning of Section 9(a) of the Act.5.BetweenOctober 8, 1970, andJune3,1971,Respondent 292 and the Associationwere engaged innegotiations for a collective-bargaining agreement tosucceed that which expired on April 30, 1971, and, on June3, 1971, they reached full agreement on all provisions ofthe new contract.6.On or about June 3, 1971, Respondent 292 refused toexecute any agreement or contract with the Associationunless it contained a provision with respect to thegeographical area of the work covered thereby, whichprovisionwas not among, and was contrary to, thecontractual terms which had been discussed and had beenagreed to in the negotiations;and it has continuously sincefailed and refused to execute any agreement unless itcontained the provision in question.7.Thereby, Respondent 292 failed and refused to enterinto a written agreement containing the provisions agreedshould give dispositive or substantial weight to a union'sterritorialjurisdiction inmaking unit determinations in the construction industry;whethera union's attempt,outside the Board's processes,to cut down thebargaining unit it has traditionally represented should be treated differentlyfrom an attempt to expand the unit;whether, and when,a union may cutdown a unit of employees it represents by means of a waiver and disclaimerof theright to represent a part of the unit; or whether Respondent 292'sconduct maybe likened to an employer's cessation of an operation and, ifso,whether it therefore cannot be held to violate the Act if necessitated byeconomic or noncoercive considerationsAnd finally,with respect to the179upon in the negotiations;and, by thus failing and refusingto execute a written agreement,Respondent 292 hasrefused to bargain collectively as the representative ofemployees in an appropriate bargaining unit,within themeaning of Section 8(b)(3) and(1)(A) of the Act.8.Theaforesaid acts are unfair labor practices affect-ing commerce within the meaning of Section2(6) and (7)of the Act.THE REMEDYHaving found that Respondent 292 has engaged incertain unfair labor practices,I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action in order to effectuate the policies of theAct.Among other things,I shall recommend that Respondent292 be ordered, upon request, to execute the contractcontaining the provisions agreed to in the negotiationsextending from October 8, 1970, to June 3, 1971. Inaddition,since that contract,ifexecuted,would haveexpired and itself has been succeeded by another contract,effective, by its terms, on May 31, 1972 and still in effect,and since the parties have agreed that the disposition ofthismatter should determine,to the extent applicable, theterms of the present contract,I shall extend my recommen-dation to cover a reexecution of the presently effectivecontract.Upon the basis of the foregoing findings of fact,conclusions of law,and upon the entire record in the case,Ihereby recommend that the Board issue the following:ORDER i 1Local 292, Sheet Metal Workers' International Associa-tion,AFL-CIO, and its officers, agents, successors, andassigns, shall:1.Cease and desist from refusing to execute anycollective-bargainingagreement covering theworkingconditions of employees they represent, the terms of whichhave been agreed to in negotiations between the parties.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request, execute the collective-bargainingagreementwith Associated Metal Fabricators & Engineerswhich was agreed to as a result of negotiations extendingfrom October 8, 1971, to June 3, 1972, in a contracteffective fromMay 1, 1971, to May 31, 1972, covering abargaining unit composed ofAll employees of the employer-members of the Associ-ation engaged in but not limited to the (a) manufacture,fabrication, assembling, handling, erection, installation,dismantling, conditioning, adjustment, alteration, re-relationship of Local 80 and the other parties hereto in work performed inthe outer-fringe area, nothing herein should be construed as calling for anychanges in the practices followed in the pastii In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and order,and allobjectionstheretoshall bedeemed waived for all purposes. 180DECISIONS OF NATIONALLABOR RELATIONS BOARDpairing and servicing of all ferrous and non-ferrousmetal work of U.S. # 10 gauge or its equivalent orlighter gauge and all other materials used in lieu thereofand of all air-veyor systems and air-handling systemsregardless of material used including the setting of allequipment and all reinforcements in connection there-with; (b) all lagging over insulation and all ductlinings;(c) testing and balancing of air-handlingequipment and duct work; (d) the preparation of allshop and field sketches used in fabrication anderection, including those taken from original architec-tural and engineering drawings or sketches,and (e) allotherwork included in the jurisdictional claims ofSheet Metal Workers'International Association,for allwork performed in Wayne, Oakland, Macomb, Wash-tenaw, St. Clair, and Samlac Counties, constitute and atall times material herein constituted a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.(b)Upon request, reexecute the collective-bargainingagreement with the Association which went into effect onMay 31, 1972, to cover the same bargaining unit.(c)Post at its business office copies of the attachednoticemarked "Appendix." 12 Copies of said notice, onforms provided by the Regional Director for Region 7,after being duly signed by the Union's representative, shallbe posted by the Union immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, includingAllplaces where notices tomembers are customarily posted.Reasonable steps shall betaken by the Union to insure that said notices are notaltered,defaced, or covered by any other material. TheUnion shall also sign copies of the notice which theRegional Director shall make available for posting at thebusiness places of the members of the Association, eachbeing willing.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the date of the receipt of this Decision,what steps it has taken to comply herewith.1312 In the event that the Board'sOrder is enforced by a Judgment of theUnited States Courts of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National Labor Relations Board.13 In the event that this recommendedorder is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify theRegional Director for Region 7, in writing,within 20 days fromthe date of this Order,what steps the Respondent has takento complyherewith."APPENDIXNOTICETO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to executeany collective-bargaining agreement covering the working conditionsof employees we represent, the terms of which havebeen agreed to in negotiations between us and theiremployer.WE WILL, upon request, reexecute the collective-bargaining agreement between ourselves and employer-members of Associated Metal Fabricators&Engineerswhich went into effect on May 31, 1972, to provide thatsuch agreement covers the sheet metal employees ofsuch employer-members for all work performed inWayne, Oakland, Macomb, Washtenaw, St. Clair, andSanilac Counties.LOCAL292, SHEET METALWORKERS'INTERNATIONALASSOCIATION, AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain postedfor 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,500 Book Building, 1249Washington Boulevard, Detroit,Michigan48226, Tele-phone 313-226-3200.